Title: From John Adams to Alexander Gillon, 12 November 1780
From: Adams, John
To: Gillon, Alexander


     
      Sir
      Amsterdam Novr. 12 1780
     
     I have received the Letter which you did me the Honour to write me the 12 of Novr.
     It would give me great Pleasure to do any thing in my Power consistant with the duty I owe to my Constituents to assist you. But the Advices you allude to are as great an Obstruction to you as to me.
     I have left no Measure unattempted, that Prudence could justify: but have neither procured any Money nor obtained the least Hope of obtaining any.
     I have heretofore entertained hopes of obtaining something. But these hopes are all at an End.
     There are Bills of Exchange already here, that must I fear be protested, and others on their Way that must share the Same Fate, as Mr. Franklin cannot accept them and no one else has any Prospect.
     In this Situation, I should be criminal, to comply with the request in your Letter.
     Indeed, if there was Money of the United States here at my disposal, and more than enough to answer the Bills drawn, and to be drawn, I could not justify lending it to any particular state, without express Instructions. There are Commissioners now in Europe from Virginia Pensilvania and the Massachusetts, who would have similar Reasons for requesting my Aid. But a President of this sort should never be set, without the highest Authority for it. If there could be any State for which I should hazard such an Irregularity, it would be S. Carolina, on Account of her suffering Situation.
     I have the Honour to be with great Esteem and Respect, sir your most obedient & humble sert.
    